— Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 5, 1982, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, after a nonjury trial, and sentencing him to concurrent terms of imprisonment of from 2 to 6 years on the robbery conviction and 30 days on the criminal possession conviction. Judgment modified, as a matter of discretion in the interest of justice, by reducing the 'sentence on the robbery conviction to imprisonment of from lVz to áVz years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.